Citation Nr: 9917928	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  98-02 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an eye disorder, to 
include photophobia and refractive error.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from March 1972 to March 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
photophobia and refractive error, bilateral hearing loss, and 
low back strain.

The veteran and his representative appeared at a hearing at 
the RO in November 1998.


FINDINGS OF FACT

1.  Competent objective medical evidence of a current 
diagnosis of an eye disorder is not of record.

2.  Competent objective medical evidence of a diagnosis of 
bilateral hearing loss is not of record.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for an eye 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The veteran's claim for service connection for a 
bilateral hearing loss disability is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  
 
The veteran is seeking service connection for an eye disorder 
and a bilateral hearing loss disability.  It is necessary to 
determine if he has submitted a well grounded claim with 
respect to each issue.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.   Service connection may 
also be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Also, refractive 
error of the eye is not a disease or injury for which 
compensation is paid. 38 C.F.R. § 3.303(c) (1998).

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

I.  Eye disorder

The veteran's March 1972 enlistment examination revealed 
visual acuity of 20/30 on the right and 20/25 on the left.  
Refractive error was diagnosed.  Service medical records 
indicate that the veteran was seen during service complaining 
of itching and burning in both eyes.  The impression was 
allergic rhino-conjunctivitis.  In a September 1974 
ophthalmology evaluation, the veteran's visual acuity was 
20/30 and 20/25.  It was noted that there were uneven tear 
films with poor meniscus with early dry spots on both eyes.  
A November 1974 evaluation noted eyes quiet, with normal tear 
films and no early dry spots.  At his January 1975 separation 
evaluation, the veteran reported that he had eye trouble and 
he wore glasses.   

There is no other medical evidence of record pertaining to 
the veteran's claim for an eye disorder.  At his November 
1998 hearing, the veteran testified that he occasionally 
experienced burning and itching of his eyes since service, 
and that the only thing that happened to his eyes during 
service was exposure to gas in the gas chamber during basic 
training.  Additionally, the veteran contended that he saw a 
doctor after service who told him he needed glasses but to 
try to force his eyes to see better, and therefore, he did 
not wear glasses.  He also testified that he was not 
currently receiving treatment for an eye disorder. 

There is no competent medical evidence of a chronic eye 
disorder other than refractive error during or after service.  
In the absence of evidence of a current eye disability other 
than refractive error, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223,  225 (1992).   Moreover, the 
veteran has not submitted any other type of competent 
evidence that he has a current eye disorder.  In fact, at his 
November 1998 hearing, the veteran reported that he was not 
currently receiving medical treatment for any eye disorder.  
In view of the absence of competent medical evidence of a 
chronic eye disorder, his allegation that there is some 
relationship to inservice duties is unsupported.  Therefore 
the claim for service connection for an eye disorder is not 
well grounded.  Accordingly, the claim for service connection 
for an eye disorder is denied.  38 U.S.C.A. § 5107 (West 
1991). 

II.  Bilateral hearing loss

At his March 1972 enlistment examination, the veteran 
exhibited pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
15
x
10
LEFT
25
10
10
x
15

Service medical records contain no mention of any complaints, 
treatment, or diagnosis of a bilateral hearing loss.  At his 
January discharge examination, there were no complaints 
regarding hearing loss.

There is no other medical evidence of record pertaining to 
the veteran's claim for bilateral hearing loss. 

The veteran advances that the claimed hearing loss disability 
was the result of his exposure to cannon fire while in 
service.  The veteran has not alleged that he served in 
combat and the evidence of record does not indicate that he 
served in combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is 
not applicable in this case.

At his November 1998 hearing, the veteran testified that he 
worked in supply during service, but was exposed to cannon 
fire and now experiences some hearing loss and ringing in his 
ears.  However, there is no competent evidence a bilateral 
hearing loss disability during or after service.  In the 
absence of current disability, there can be no valid claim.  
Brammer, 3 Vet. App. at 225.   Moreover, the veteran has not 
submitted any competent evidence that he has a current 
bilateral hearing loss disability.  In fact, at his November 
1998 hearing, the veteran reported that he has not sought 
medical treatment for such disability since his discharge 
from service.  In view of the absence competent medical 
evidence of a hearing loss, his allegation that there is some 
relationship to inservice duties is unsupported.  Therefore 
the claim for service connection for bilateral hearing loss 
disability is not well grounded.  Accordingly, the claim for 
service connection for a hearing loss disability is denied.  
38 U.S.C.A. § 5107 (West 1991). 



ORDER

Service connection for an eye disorder is denied.  Service 
connection for a bilateral hearing loss disability is denied.


REMAND

The Board observes that the veteran submitted additional 
evidence after his case was certified to the Board in 
February 1999.  However, this evidence was submitted directly 
to the Board, and thus, the RO has not had the opportunity to 
review such evidence.  The veteran did not waive 
consideration of this evidence by the RO. 

Additionally, at his November 1998 hearing, the veteran 
testified that he had recent treatment for his back at the 
Montgomery VA medical facility.  The Board notes that such 
records are not present in the claims folder.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain the veteran's 
VA medical records from the Montgomery 
VA facility and associate them with the 
record.

2.  The RO should consider the 
additional evidence submitted by the 
veteran in February 1999.

3.  The veteran is placed on notice that 
he has a duty to submit evidence of a 
well-grounded claim for service 
connection for a low back disorder.  Such 
documentation should consist of competent 
evidence linking the veteran's back 
disorder to active service.  The Board 
reserves the right to deny the instant 
claim as not well grounded if the veteran 
does not meet the threshold evidentiary 
requirement.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 

